Citation Nr: 0948435	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability, and if so, whether that claim should be granted.

2.  Entitlement to service connection for neuropathy of the 
left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to June 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of service 
connection for a cervical spine disability and denied service 
connection for neuropathy of the left upper extremity.

The Board acknowledges that, in its March 2006 statement of 
the case, the RO framed the first issue on appeal as one of 
entitlement to service connection for pain in multiple joints 
(shoulders, neck, arms, and back).  However, a review of the 
record discloses that there has been a prior final decision 
on that service connection claim.  Moreover, the new clinical 
evidence, which the Veteran submitted in his application to 
reopen that previously denied claim, pertains exclusively to 
a diagnosed cervical spine disability.  Thus, the Board finds 
that the first issue on appeal is more accurately 
characterized as it appears on the title page of this 
decision.

Additionally, the Board recognizes that the RO characterized 
the second issue on appeal as service connection for carpal 
tunnel syndrome of the left hand.  However, the record 
reflects that the Veteran has essentially asserted a broader 
claim of service connection for neuropathy affecting the left 
upper extremity.  Accordingly, the Board will consider the 
scope of that claim to encompass all symptoms of left upper 
extremity neuropathy described by the Veteran or otherwise 
demonstrated by the evidence of record.  Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (when determining the scope of a claim, 
the Board must consider the claimant's description of the 
claim, symptoms the claimant describes, and information the 
claimant submits or that VA obtains in support of that 
claim).



FINDINGS OF FACT

1.  The claim for service connection for a cervical spine 
disability was previously denied in a February 1982 RO 
decision.  The Veteran was notified of that decision but did 
not perfect a timely appeal.

2.  The evidence received subsequent to the last prior final 
denial of the Veteran's claim for service connection is new, 
and is also material because it raises a reasonable 
possibility of substantiating the claim.

3.  The preponderance of the evidence is at least in 
equipoise as to whether the Veteran's cervical spine 
disability first manifested during his active service.

4.  The preponderance of the evidence is at least in 
equipoise as to whether the Veteran's neuropathy of the left 
upper extremity first manifested during his active service.


CONCLUSIONS OF LAW

1.  The February 1982 RO decision that denied service 
connection for a cervical spine disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for a cervical spine 
disability.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1104 (2009).

3.  The criteria for service connection for a cervical spine 
disability have been met.  38 U.S.C.A. §§ 1110, 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

4.  The criteria for service connection for neuropathy of the 
left upper extremity have been met.  38 U.S.C.A. §§ 1110, 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim for service connection for a cervical 
spine disability was previously denied in a February 1982 
rating decision.  In a May 2004 rating decision, the RO 
declined to reopen the claim.  The Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

In its February 1982 rating decision, the RO denied the 
Veteran's service connection claim.  The Veteran did not file 
a notice of disagreement with that decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2009).  Thus, the February 1982 decision became final 
because the Veteran did not file a timely appeal.

A claim of entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his claim in May 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the last final decision 
consisted of a report of the Veteran's February 1981 service 
separation examination, which showed a subjective history of 
painful or swollen joints but was negative for any clinical 
findings of cervical spine or other joint problems.  Also of 
record was a report of a December 1981 VA examination in 
which the Veteran complained of "multiple painful joints."  
However, contemporaneous clinical assessment, which included 
X-rays of the lumbar spine, right shoulder, and right hand, 
was negative for any abnormalities.  

Based upon the evidence then of record, the RO determined 
that, while the Veteran had complained of cervical spine and 
other joint problems on separation and within one year after 
leaving service, he did not have any currently diagnosed 
disabilities affecting the joints.  Consequently, the claim 
was denied.

The Veteran applied to reopen his service connection claim in 
May 2003.  During the pendency of this appeal, he has 
submitted service medical records, which do not appear to 
have been considered at the time of the previous rating 
decision.  Those records reveal in-service complaints of 
cervical spine pain with associated right-sided neuropathy 
and X-ray findings of abnormal lordotic curvature and mild 
arthritic changes affecting the cervical spine, with 
narrowing at the C5-C6 interspace.  

Additional evidence not of record at the time of the prior 
rating decision includes post-service private medical records 
showing treatment for upper extremity neuropathy in the 1980s 
and 1990s followed by extensive treatment for cervical spine 
problems beginning in 2000.  Subsequent private medical 
records reveal that the Veteran has been diagnosed with 
cervical spondylosis, cervical stenosis, and cervical 
degenerative disk disease, for which he has undergone surgery 
and received ongoing post-operative treatment.  Additionally, 
a report of a VA examination dated in March 2005 indicates 
that the Veteran has experienced discomfort and paresthesia 
in both of his hands since undergoing "neck surgery because 
of cervical disk disease."  The Veteran also has submitted 
lay statements indicating that he has suffered from chronic 
cervical spine problems since his period of active service.

The Board finds that the service medical records showing in-
service treatment for cervical spine pain and associated 
right-sided numbness and weakness , the private and VA 
medical records reflecting a history of post-service 
treatment for cervical disk disease, upper extremity 
neuropathy and related problems, and the Veteran's lay 
statements regarding a continuity of cervical spine 
symptomatology, are both new and material.  That clinical and 
lay evidence tends to corroborate the Veteran's contention 
that he has a currently diagnosed cervical spine disability 
that had its onset in service.  Moreover, that new evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.303.  
Furthermore, that new evidence is presumed credible for the 
purpose of determining whether it is material to the 
Veteran's claim.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim for service 
connection for a cervical spine disability relates to 
previously unestablished facts, specifically a currently 
diagnosed cervical spine disability and a link between that 
disability and his active service.  Therefore, the Board 
finds that the new evidence, when presumed credible for the 
purpose of determining whether it is material, is material.  
Accordingly, the Veteran's claim for service connection for a 
cervical spine disability is considered reopened, and the 
Board must now consider whether service connection is 
warranted.



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
arthritis ad organic diseases of the nervous system, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected. 38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists, and that the current disability 
was either caused or aggravated by a service-connected 
disability.  38 C.F.R. §§ 3.303, 3.310.

Cervical Spine Disability

The Veteran asserts that he suffers from a chronic cervical 
spine disability that had its onset in service.  His service 
medical records as originally reviewed were negative for any 
complaints or clinical findings of cervical spine or related 
joint problems on entry.  Subsequent service medical records 
show that in March 1979, the Veteran was treated for cervical 
spine pain with ulnar distal numbness and weakness on his 
right side.  Contemporaneous X-rays revealed reverse cervical 
lordotic curvature, which was noted as "perhaps related to 
muscular spasm," as well as "some hypertrophic degenerative 
changes" and narrowing "about the anterior aspect of the 
C5-C6 interspace."  X-rays taken in November 1980 showed 
minimal degenerative arthritic changes of the cervical spine, 
with C5-6 narrowing, resulting in a diagnosis of degenerative 
joint disease.  The following month, the Veteran underwent 
range of motion testing of the cervical spine, which was 
negative for any abnormalities.  On separation examination in 
February 1981, he reported a history of painful or swollen 
joints.  However, no clinical findings of cervical spine or 
other joint problems were made.  Similarly, on VA examination 
in December 1981, the Veteran complained of problems 
affecting multiple joints, but the examiner found no clinical 
evidence to support a diagnosis of a cervical spine or other 
joint disability.  

The Veteran now alleges that since leaving the military, he 
has suffered from chronic cervical spine problems, which have 
progressively worsened to the point of requiring surgical 
intervention.  Post-service private medical records reveal 
that in December 2000, he sought treatment for chronic neck 
pain with associated right upper extremity neuropathy and was 
diagnosed on X-ray with cervical spine spondylosis, 
myelopathy, and stenosis of the C3-4, C4-5, and C5-6 
vertebrae, with diffuse cervical degenerative disk disease.  
The Veteran underwent surgery (anterior and posterior 
multiple level corpectomies) in April 2001 and thereafter 
continued to receive treatment for chronic back pain and 
radiculopathy.  On VA examination in March 2005, his history 
of cervical spine surgery was noted, as was his "reported 
discomfort in both hands," which followed a C6-7 
distribution.

The Veteran has indicated that he first experienced cervical 
spine problems in service and that those problems have 
continued and progressively worsened in the decades following 
his discharge.  The Board finds that the statements from the 
Veteran constitute competent lay evidence that describes the 
onset and chronicity of his cervical spine problems and is 
supported by the later diagnoses of cervical spondylosis, 
myelopathy, stenosis, and cervical degenerative disk disease.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  Moreover, the Board finds the 
Veteran to be credible as his statements are corroborated by 
contemporaneous medical evidence, specifically the service 
medical records reflecting complaints of cervical spine pain 
and related neuropathy and diagnoses of reverse cervical 
lordotic curvature with muscular spasm and degenerative 
arthritis changes affecting the C5-C6 vertebrae.  
Additionally, there is no contrary evidence of record.

The Board is cognizant of the lack of clinical evidence of a 
cervical disability on separation or for several years 
following his discharge from service.  Nevertheless, the 
Board finds that the Veteran's complaints of cervical spine 
and related joint problems, reported on his February 1981 
service separation and December 1981 VA examinations and in 
subsequent oral and written statements, constitute sufficient 
evidence of a continuity of symptomatology, which weighs in 
favor of his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  
Moreover, although the Veteran has not undergone a VA medical 
examination with respect to the specific claim at issue, the 
preponderance of the evidence demonstrates that he developed 
chronic cervical spine problems (diagnosed as degenerative 
joint disease) in service and was thereafter diagnosed with 
cervical degenerative disk disease and related conditions.  
Thus, a formal positive nexus opinion is not required, and 
service connection for a cervical spine disability is 
warranted.  Groves v. Peake, 524 F.3d 1306 (May 2008) (when a 
chronic disease is identified in service and at any time 
after service, service connection will be granted without the 
need for nexus evidence); 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Upper Extremity Neuropathy

The Veteran contends that he suffers from neuropathy of the 
left upper extremity that developed in service.  In the 
alternative, he alleges that the condition was caused or 
aggravated by the cervical spine disability, for which the 
Board has granted him service connection, and the carpal 
tunnel syndrome of the right hand, for which he is already 
service connected.  Accordingly, the Board will also consider 
whether service connection is warranted as secondary to those 
conditions.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009) (VA is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process).

Service medical records reveal that in December 1980, during 
his final year of active duty, the Veteran complained of 
intermittent tingling of the fingertips, worse on the right 
side than on the left.  He reported that those symptoms had 
"started about one year ago" and were aggravated by 
writing, driving, and using tools.  Physical examination 
revealed mild left trapezius tenderness and a full range of 
motion of the cervical spine.  While the service medical 
examiner noted the Veteran's prior in-service diagnosis of 
degenerative joint disease of the cervical spine, that 
examiner nonetheless determined that the Veteran's complaints 
of neuropathy were inconsistent with cervical spine 
radiculopathy and were more likely manifestations of "early 
CTS [carpal tunnel syndrome]."
The Veteran's February 1981 service separation examination 
was negative for any complaints or clinical findings related 
to upper extremity neuropathy.  Nevertheless, he told a VA 
examiner in December 1981 that he had been diagnosed in 
service with carpal tunnel syndrome.  Six months later, in 
May 1982, the Veteran was treated by a private physician for 
ongoing complaints of wrist and palmar pain, numbness and 
tingling, and severe nocturnal dysesthesia, which he reported 
had persisted for approximately one year.  Although the 
Veteran reported that his neuropathy was worse on his right 
side, he indicated that his symptoms were present 
bilaterally.  The private examiner diagnosed him with chronic 
bilateral compressive neuropathy of median nerves at the 
carpal canals.

The record thereafter shows that the Veteran underwent 
surgery to treat carpal tunnel syndrome in his right hand in 
the early 1980s.  He had a similar procedure to treat the 
condition in his left hand in 1990.  Since that time, he has 
continued to seek private medical treatment for carpal tunnel 
syndrome and related symptoms of numbness, tingling, 
weakness, and pain affecting both upper extremities.  
Additionally, the Veteran was afforded a VA peripheral nerves 
examination in March 2005 in which his history of upper 
extremity neuropathy and cervical spine disease was noted.  
Although the VA examiner indicated that he could not 
determine the etiology of the Veteran's current hand symptoms 
without resorting to speculation, that examiner nonetheless 
found that the Veteran's "reported discomfort in his hands 
follow[ed] a C6-7 distribution."

The Board acknowledges that the report of the March 2005 
examiner, indicating that he could not determine the etiology 
of the Veteran's current upper extremity neuropathy without 
resorting to speculation, is inherently speculative in nature 
and thus of limited probative value.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  Nevertheless, that examiner did 
determine that the Veteran's upper level neuropathy 
"follow[ed] a C6-7 distribution," thereby suggesting a 
nexus between that disability and the Veteran's cervical 
spine disability, for which service connection has been 
established.  However, the Board need not resolve the issue 
of whether service connection for the Veteran's left upper 
extremity neuropathy is warranted as secondary to his 
cervical spine condition, or to other any service-connected 
disability.  That is because the preponderance of the 
evidence is at least in equipoise as to whether the Veteran's 
current left upper extremity neuropathy had its onset in 
service, and therefore the Board finds that service 
connection is warranted on a direct basis.
The Veteran was treated in service for intermittent tingling 
of fingertips of both hands, which the service medical 
examiner opined was probably due to early carpal tunnel 
syndrome.  Although no upper extremity neuropathy was noted 
on separation examination, the Veteran subsequently told the 
December 1981 VA examiner that he had been diagnosed with 
carpal tunnel syndrome in service.  The Veteran is competent 
to report having been told of such a diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  Subsequent private medical 
records and the March 2005 VA examination report indicate 
that the Veteran has received ongoing outpatient treatment 
and undergone surgery for his upper extremity neuropathy.  
That clinical evidence, with the Veteran's lay statements, 
reflects a continuity of symptomatology since active service.  
Maxson v. Gober, 230 F.3d 1330 (2000).  

Finally, with objective evidence of chronic neuropathy 
affecting the upper left extremity shown in service and post-
service, no medical opinion is necessary to support a grant 
of service connection.  38 C.F.R. § 3.303(b); Groves v. 
Peake, 524 F.3d 1306.  Accordingly, resolving all doubt in 
favor of the Veteran, the Board finds that service connection 
for neuropathy of the left upper extremity is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a cervical spine disability is 
reopened.

Entitlement to service connection for a cervical spine 
disability is granted.

Entitlement to service connection for neuropathy of the left 
upper extremity is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


